Case 18-09108-RLM-11            Doc 1081       Filed 05/29/20       EOD 05/29/20 11:28:36            Pg 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


     In re:                                                  Chapter 11
                            1
     USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                            Debtor.


                       NOTICE OF MOTION AND TELEPHONIC HEARING

              PLEASE TAKE NOTICE that on May 28, 2020 USA Gymnastics, as debtor and debtor in

 possession in the above-captioned chapter 11 case (the “Debtor”), filed the Debtor’s Motion For

 Authority To Obtain Post-Petition Unsecured, Forgivable Financing Pursuant To The Paycheck

 Protection Program [Dkt. 1079] (the “Motion”), which has been set for a telephonic hearing

 (the “Telephonic Hearing”) on Thursday, June 11, 2020 at 1:30 p.m. (prevailing Eastern

 time).

              PLEASE TAKE FURTHER NOTICE that any objections to the Motion must be filed

 by Monday, June 8, 2020 at 4:00 p.m. (prevailing Eastern time), via the Court’s ECF system.

              PLEASE TAKE FURTHER NOTICE that a dial-in telephone number for interested parties

 to participate in the Telephonic Hearing by conference call is 1-888-273-3658, passcode:

 9247462#. All callers shall keep their phones muted unless addressing the Court. All callers must

 identify themselves and the party(ies) they represent when addressing the Court. Callers shall not

 place their phones on hold during the Hearing.




 1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
 principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11        Doc 1081     Filed 05/29/20     EOD 05/29/20 11:28:36       Pg 2 of 2




        PLEASE TAKE FURTHER NOTICE that copies of the Motion may be accessed through

 the case website at: https://omniagentsolutions.com/usagymnastics, or by contacting the Debtor’s

 attorneys, on PACER, or from the Clerk of the Court.

 Dated: May 29, 2020                                Respectfully submitted,

                                                    JENNER & BLOCK LLP

                                                    By: /s/ Catherine Steege

                                                    Catherine L. Steege (admitted pro hac vice)
                                                    Dean N. Panos (admitted pro hac vice)
                                                    Melissa M. Root (#24230-49)
                                                    353 N. Clark Street
                                                    Chicago, Illinois 60654
                                                    Tel: (312) 923-2952
                                                    Fax: (312) 840-7352
                                                    csteege@jenner.com
                                                    dpanos@jenner.com
                                                    mroot@jenner.com

                                                    Counsel for the Debtor




                                                2
